IronBridge Funds, Inc. c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 October 31, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:IronBridge Funds, Inc. (the “Company”) File Nos.: 333-165633 and 811-22397 IronBridge Small Cap Fund (S000029168) IronBridge SMID Cap Fund (S000029167) IronBridge Global Fund (S000029166) IronBridge Large Cap Fund (S000029169) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Company on behalf of its series, IronBridge Small Cap Fund, IronBridge SMID Cap Fund, IronBridge Global Fund, and IronBridge Large Cap Fund (the “Funds”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated November 1, 2014, and filed electronically as Post-Effective Amendment No. 11 to the Company’s Registration Statement on FormN-1A on October 27, 2014. If you have any questions concerning the foregoing, please contact Alia Vasquez of U.S.Bancorp Fund Services, LLC at (414) 765-6620. Sincerely, /s/Alia Vasquez Alia Vasquez, Esq. U.S. Bancorp Fund Services, LLC Administrator to IronBridge Funds, Inc.
